Citation Nr: 0013265	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-45 574	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for a sinus disorder.

3.  Evaluation of kidney stones, rated as 10 percent 
disabling from March 22, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1995 rating decision by the Togus, 
Maine RO that, in pertinent part, denied claims of 
entitlement to service connection for a deviated nasal septum 
and a sinus disorder.  The RO also granted a claim of 
entitlement to service connection for kidney stones and 
assigned a zero percent evaluation under Diagnostic Code 
7509, effective from March 22, 1995.  The veteran was 
notified of the rating decision by a letter on June 21, 1995.  
By rating action of June 1996, the RO increased the 
evaluation for kidney stones from zero to 10 percent under 
Diagnostic Code 7508, effective from March 22, 1995.  As 
noted in the decision that follows, and as pointed out by the 
Board in a February 2000 letter to the veteran, a question is 
raised as to whether the veteran has filed a timely 
substantive appeal of the June 1995 decision with respect to 
the issues of service connection for a deviated nasal septum 
and a sinus disorder.  The decision that follows addresses 
this question.  (Although entitlement to service connection 
for depression was also denied in June 1995, and addressed in 
a September 1996 statement of the case, no document which 
could be construed as a substantive appeal of this issue was 
thereafter received.  Consequently, this issue will not be 
addressed by the Board.  38 C.F.R. § 20.200 (1999).)

In July 1998, it was noted that the veteran had moved to 
Maryland and jurisdiction of his claims file was transferred 
to the Baltimore, Maryland RO.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.

(The issue of an evaluation of kidney stones will be 
addressed in the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  By a June 1995 rating decision, service connection for a 
deviated nasal septum and a sinus disorder was denied.

2.  Notice of the June 1995 denial was mailed to the veteran 
on June 21, 1995.

3.  The veteran submitted a notice of disagreement (NOD) on 
February 21, 1996.

4.  A statement of the case (SOC) was issued on September 5, 
1996.

5.  A substantive appeal for service connection for a 
deviated nasal septum or a sinus disorder was not received 
until January 3, 2000.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing a June 1995 
RO decision to the extent that it denied claims of service 
connection for a deviated nasal septum and a sinus disorder.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

In the veteran's case, a June 1995 decision of the Togus, 
Maine, RO denied service connection for a deviated nasal 
septum, sinusitis, and depression.  Service connection was 
granted for kidney stones, and a zero percent evaluation was 
assigned.  Notice of this decision was sent to veteran on 
June 21, 1995.  Thereafter, the veteran filed a NOD on 
February 21, 1996.  In June 1996, the RO increased the rating 
for kidney stones from zero to 10 percent.  A SOC was issued 
on September 5, 1996.  Thereafter, a VA Form 9 was received 
on October 21, 1996, which only included allegation of error 
as to the kidney rating issue.  See 38 C.F.R. § 20.202 (1999) 
(a substantive appeal must set forth specific allegation of 
error of fact or law).  Given that the notice of the June 
1995 denial was mailed to the veteran on June 21, 1995, and 
because a SOC was issued on September 5, 1996, the veteran 
had until November 5, 1996, to file either a substantive 
appeal or a request for an extension of time.  

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  No substantive appeal or request for extension was 
received after issuance of the SOC until January 3, 2000, 
when the veteran's representative filed an informal hearing 
presentation that may be construed as a substantive appeal of 
the issues of service connection for a deviated nasal septum 
and a sinus disorder.  However, this presentation was 
submitted well after the time period for filing a substantive 
appeal had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. § 20.302(c) (1999).

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a letter to 
the veteran, on February 8, 2000, the Board notified the 
veteran of the Board's intent to consider the timeliness of 
the substantive appeal as to the issues of service connection 
for a deviated nasal septum and a sinus disorder.  The Board 
noted that the veteran and his representative had 60 days 
from the date the letter was mailed to present written 
argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness and adequacy of the 
appeal.  (The Board noted that the veteran may also include a 
"waiver" of RO consideration of newly submitted evidence 
filed by him or his representative.  38 C.F.R. §§ 19.37(a), 
20.1304 (1999).)  The Board also informed the veteran that, 
if no response was received from the veteran or his 
representative by the end of the 60-day period, the Board 
would assume that no argument or evidence was being 
submitted, and that a hearing was not being requested.  The 
record indicates that neither the veteran nor his 
representative responded to the Board's February 8, 2000 
letter.  Accordingly, because the veteran did not timely file 
either a substantive appeal or a request for an extension of 
time to do so, he is statutorily barred from appealing the 
June 1995 decision to the extent that it denied service 
connection for a deviated nasal septum and a sinus disorder.  
Roy, supra.

The Board also notes that there is no indication in the 
record that new evidence was received during the appeal 
period, and after issuance of the SOC, which would have 
required the issuance of a SSOC such that the appeal period 
would have been extended.


ORDER

On the question of entitlement to service connection for a 
deviated nasal septum or sinus disorder, the appeal is 
dismissed.


REMAND

As for the veteran's claim for a higher evaluation for kidney 
stones, the Board finds that the duty to assist the veteran 
includes the duty to provide him with a thorough and 
contemporaneous medical examination.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The veteran has not been 
thoroughly examined for purposes of assessing his service-
connected kidney stones since June 1996.  The report of that 
examination can no longer be considered "contemporaneous" 
for rating purposes, especially in light of the veteran's 
subsequent complaints of worsening disability, including the 
complaint of his suffering from kidney stones made at a 
June 1997 PTSD examination.  Therefore, a remand is required 
for a new examination.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

The Board notes that, by a August 1997 rating decision, the 
Togus, Maine RO granted a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation, effective from March 22, 
1995.  The veteran filed a NOD in July 1998.  By rating 
action of May 1999, the RO increased the evaluation from 50 
to 100 percent, effective from July 23, 1998.  By a May 1999 
letter, the RO informed the veteran that its award of the 100 
percent evaluation constituted a full grant of the benefits 
sought on appeal.  Nevertheless, there is no indication that 
the veteran desired to withdraw his claim for a higher 
evaluation.  See 38 C.F.R. § 20.204(c) (1999); AB v. Brown, 6 
Vet. App. 35 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 
(1998).  Therefore, because the veteran did not withdraw his 
NOD, and because the RO did not issue a SOC addressing the 
issue of evaluation of PTSD in excess of 50 percent from 
March 22, 1995, to July 22, 1998, the Board is required to 
remand the matter to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Fenderson, 12 Vet. App. at 119.

On remand, the RO should re-examine the claim to determine 
whether additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare a SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting the benefit sought, 
or by the veteran's withdrawal of the NOD.  See 38 C.F.R. 
§ 19.26 (1999).  If, and only if, a timely substantive appeal 
is received on the PTSD rating issue should the matter 
thereafter be returned to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his kidney stones, or residuals thereof, 
that has not already been made part of 
the record.  The RO should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected kidney stones.  The 
claims folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The examiner should 
perform all indicated tests and describe 
in detail the functional limitation and 
level of disability caused by kidney 
stones.  The examiner should state 
whether the veteran has recurrent stone 
formation requiring diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two times/year; 
frequent attacks of colic with infection 
(pyonephrosis), with the kidney function 
impaired, or greatly impaired; frequent 
attacks of colic, requiring catheter 
drainage; or only an occasional attack of 
colic, without infection and not 
requiring catheter drainage.  See 38 
C.F.R. §4.115b, Diagnostic Codes 7508 and 
7509.  If it is determined that the 
veteran experiences any renal 
dysfunction, findings necessary to apply 
pertinent rating criteria as set out in 
38 C.F.R. § 4.115a should be made.

3.  Following completion of the 
foregoing, the RO should review the 
evidence.  The RO should re-adjudicate 
the kidney stone claim and consider 
whether "staged" ratings are appropriate.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the SOC was 
issued in September 1996.  38 C.F.R. 
§§ 19.29, 19.31 (1999).  

4.  The RO should also re-examine the 
veteran's claim for a higher evaluation 
of PTSD, from March 22, 1995, to July 22, 
1998.  In re-adjudicating the PTSD claim, 
the RO should consider whether any 
"staged" ratings are appropriate.  
Fenderson, 12 Vet. App. at 119.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by a written 
withdrawal by the veteran.  This claim 
should be returned to the Board for 
appellate review if, and only if, a 
timely substantive appeal is received.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



